     Case 3:18-cv-00376-LRH-CLB Document 73 Filed 09/09/20 Page 1 of 6




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3

 4       GUISELA AQUIRRE GUERRA,                             3:18-CV-0376-LRH-CLB
 5                                          Plaintiff,
 6         v.                                                ORDER

 7
         DEMATIC CORP, et al.,
 8
                                       Defendants.
 9

10
                Before the court is Plaintiff Guisela Aguirre Guerra’s (“Guerra”) motion for leave to
11
     file a second amended complaint (ECF No. 68).                 Defendant Dematic Corporation
12
     (“Dematic”) opposed the motion,1 (ECF No. 70), and Plaintiff replied. (ECF No. 71).
13
     Having thoroughly reviewed the records and papers, the Court denies Plaintiff’s motion for
14
     leave to file a second amended complaint.
15
     I. Factual Background and Procedural History
16
                On June 11, 2018, Guerra filed a complaint against Dematic in state court alleging
17
     that it negligently caused, and is strictly liable for, an injury the plaintiff obtained while
18
     working for Sally Beauty Supply, LLC (“Sally Beauty”). (ECF No. 1-1). Specifically, Guerra
19
     alleges that a lift gate, which allows the user to pass through a portion of the conveyor belt
20
     system in Sally Beauty’s warehouse, manufactured and installed by Dematic, injured
21
     Guerra in 2016. (ECF No. 1-1 at 5-6). Dematic removed the case to this Court pursuant
22
     to 28 USC § 1441. (ECF No. 1). After a brief period of discovery, the parties filed a
23
     stipulation to amend the complaint adding as defendant Dematic’s predecessor Raspitan
24

25
26

27
     1     Defendant Sally Beauty Supply LLC filed a non-opposition to Guerra’s motion.
     (ECF No. 69).
28
                                                         1
     Case 3:18-cv-00376-LRH-CLB Document 73 Filed 09/09/20 Page 2 of 6




 1   Demag (“Raspitan”)2, the company originally responsible for the development and
 2   installation of the lift gate at Sally Beauty. (ECF No. 14). After further discovery, Guerra
 3   claims she uncovered additional information giving rise to the current motion to amend.
 4          Guerra’s proposed second amended complaint (“SAC”) alleges, in addition to the
 5   claims set forth in the original complaint, Raspitan misrepresented the amount of force
 6   required to lift the gate when they sold the conveyor system to Sally Beauty in 1999. (ECF
 7   No. 68-1 at ¶ 20-23). Specifically, Plaintiff alleges Raspitan represented to Sally Beauty in
 8   1999 that the lift gate would take “less than 40 pounds of force to lift.” (ECF No. 68-1 at ¶
 9   21). The complaint further alleges that after testing the gate, Guerra found the amount of
10   force required to lift the gate is “over 55 pounds[.]” (ECF No. 68-1 at ¶ 22) The SAC does
11   not provide the specific date that the representation was made, the specific person it was
12   made to or any other specific allegations related to the alleged misrepresentation.
13   II.    LEGAL STANDARD
14             A. Motion for Leave to Amend Complaint
15          The Federal Rules of Civil Procedure state that “leave shall be freely given when
16   justice so requires.” Fed. R. Civ. Pro. 15(a). “After a party has amended a pleading once
17   as a matter of course, it may only amend further after obtaining leave of the court, or by
18   consent of the adverse party. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051
19   (9th Cir. 2003). When deciding whether to grant leave to amend federal courts consider
20   the following five factors: (1) undue delay, (2) bad faith, (3) repeated failure to cure
21   deficiencies, (4) undue prejudice to the opposing party by virtue of allowance of the
22   amendment, and (5) futility of amendment. Id. at 1052 (citing Foman v. Davis, 371 U.S.
23   178, 183 (1962)).
24          Rule 15(a) creates a presumption in favor of granting leave to amend, however,
25   leave to amend is properly denied when amendment would be futile. Foman v. Davis, 371
26

27   2     Dematic has stipulated that Dematic has assumed Raspitan’s liabilities in this case.
     Therefore, if Raspitan is found liable, then Dematic is responsible.
28
                                                  2
     Case 3:18-cv-00376-LRH-CLB Document 73 Filed 09/09/20 Page 3 of 6




 1   U.S. 178, 182. (1962). Futility arises when the amendment is legally insufficient, Miller v.
 2   Rykoff-Sexon, Inc., 845 F.3d 209, 214 (9th Cir. 1988), or “where the amended complaint
 3   would . . . be subject to dismissal.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298
 4   (9th Cir. 1998); see also Carrico v. City & Cty. of San Francisco, 656 F.3d 1002, 1008 (9th
 5   Cir. 2011) (amendment is futile when the claimant lacks standing to bring the claim).
 6             B. Nevada Deceptive Trade Practices Act
 7          The Nevada Deceptive Trade Practices Act (“NDTPA”) grants a broad right of
 8   action to “any person who is a victim of consumer fraud.” NRS 41.600(1). The statute
 9   goes on to define consumer fraud as deceptive trade practices stated in “NRS 598.0915
10   and 598.092, inclusive.” NRS 41.600(2)(e). “If the claimant is the prevailing party, the
11   court shall award the claimant “[a]ny damages that the claimant has sustained.” NRS
12   41.600(3)(a).
13          The Nevada Supreme Court has yet to define the elements of a claim brought under
14   the NDTPA, “including whether causation and reliance are required.” Picus v. Wal-Mart
15   Stores, Inc., 256 F.R.D. 651, 657. Where a Federal Court is deciding an issue not yet
16   reached by the State’s highest court, “the task of the federal courts is to predict how the
17   state high court would resolve it.” Id. (quoting Giles v. Gen. Motors Acceptance Corp.,
18   494 F.3d 865, 872 (9th Cir. 2007).)
19          To best effectuate the legislative intent, Nevada Courts interpret statutes according
20   to their plain and ordinary meaning. Poole v. Nevada Auto Dealership Investments, LLC,
21   135 Nev. 280 (Nev App. 2019). “When a statute ‘is susceptible to more than one natural
22   or honest interpretation, it is ambiguous, and the plain meaning rule has no application.
23   Id. (quoting State, Dep’t of Bus. & indus. V. Granite Constr. Co., 118 Nev. 83, 87 (Nev.
24   2002)). Once a statute is deemed to be ambiguous, the courts “consult legislative history,
25   reason, and policy” to effectuate the legislative intent. In re CityCenter Constr. & Lien
26   Mater Litig., 129 Nev. 669, 673.
27

28
                                                  3
     Case 3:18-cv-00376-LRH-CLB Document 73 Filed 09/09/20 Page 4 of 6




 1         Applying these principles to the NDTPA, the court in Picus v. Wal-Mart Stores, Inc.
 2   found that “for a private NDTPA claim for damages, the Nevada Supreme Court would
 3   require, at a minimum, a victim of consumer fraud to prove that (1) an act of consumer
 4   fraud by the defendant (2) caused (3) damage to the plaintiff.” 256 F.R.D. at 658.
 5   Moreover, when the claimant alleges an affirmative misrepresentation, the causation
 6   element includes reliance. Id. This court agrees.
 7         Furthermore, to be a victim under the NDTPA and have standing to bring a claim,
 8   the claimant must show that the deceptive trade practices “directly harmed” her. Del. Webb
 9   Communities, Inc. v. Partington, 652 F.3d 1145, 1153 (9th Cir. 2011). This direct harm
10   standard, when considered with the elements of the underlying offense, requires the
11   claimant to show a minimal causal connection between the deceptive trade practice and
12   the alleged harm to have standing to bring a claim.
13   II. Discussion
14         A. Failure to Properly Plead Claim
15         The SAC alleges as follows: In 1999, Rapistan sold the gate at issue in this case
16   to Sally Beauty. (ECF No. 68-1 at ¶ 21). At the time of the sale, Rapistan represented that
17   the gate would take less than 40 pounds of force to lift the gate. (Id.) However, the SAC
18   alleges this representation was false because “it takes in excess of 55 pounds to lift the
19   gate.” (Id. at ¶ 22). Thus, according to the SAC, Dematic, through Rapistan’s false
20   representation, violated NRS 598.0915. However, NRS 598.0915 contains sixteen (16)
21   separate subsections and the SAC fails to identify which of these subsections was
22   allegedly violated. This alone is sufficient to deny the motion to amend. See Huggins v.
23   Quality Loan servicing, LP, 2011 WL 310490 at *4 (D. Nev. Jan. 27, 2011) (dismissing the
24   claim because plaintiff failed to clarify which provision of NRS 598.0915 the defendants
25   have violated on the face of the complaint).
26   ///
27   ///
28
                                                    4
     Case 3:18-cv-00376-LRH-CLB Document 73 Filed 09/09/20 Page 5 of 6




 1          B. Futility
 2          Although the SAC does not point to the specific provides of NRS 598.0915 that
 3   allegedly violated, Guerra’s motion to amend identifies subsections (5), (7), (9) and (15)
 4   as the subsections at issue in this case. (ECF No. 68 at 3).3 Each of the subsections
 5   identified require proof that a representation was made in connection with the alleged
 6   deceptive trade practice. However, even if the court assumes the identification of these
 7   subsections in motion is sufficient for purposes of ruling on the motion to amend, the
 8   motion must be denied on this basis as well because Guerra does not have standing to
 9   assert these claims.
10          For a plaintiff to properly assert a claim under any subsection of NRS 598.0915,
11   they must first meet the standing requirements proscribed by NRS 41.600(1). As stated
12   above, only victims of deceptive trade practices may bring a claim under the statute. NRS
13   41.600(1). To be a victim of deceptive trade practices the plaintiff must have suffered a
14   “direct harm” from the alleged wrongdoing, Del Webb, 652 F. 3d at 1153, or stated
15   differently there must be at least some minimal causal connection between the alleged
16   deceptive trade practice and the injury. This basic principle of causation is evident in the
17   text of the underlying statute. see Picus, 256 F.R.D. at 658. In this case, Guerra alleges
18   Rapistan made a misrepresentation regarding the gate provided to Sally Beauty in 1999
19   – 17 years prior to her injury. (ECF No. 68-1 at ¶ 21). Guerra does not allege that she
20   knew of the representation, nor does she allege that she relied on the representation in
21   any manner. (See ECF No. 68-1 at ¶¶ 21-24). However, the provisions of NRS 598.0915
22   Guerra claims are at issue in this case each involve conduct involving an affirmative
23   representation.
24

25   3      Guerra’s motion asserts that NRS 598.0915(9) applies to this case. (See ECF No.
     68 at 3). This subsection makes it a deceptive trade practice to “advertise[] goods or
26
     services with intent not to sell or lease them as advertised.” NRS 598.0915(9). However,
27   nothing in the SAC indicates that the misrepresentation was made in advertising to the
     broader public. Rather, the SAC only asserts the representation was made to Sally Beauty.
28   (ECF No. 68-1 at ¶ 21). Thus, the court finds this subsection does not apply.
                                                   5
     Case 3:18-cv-00376-LRH-CLB Document 73 Filed 09/09/20 Page 6 of 6




 1          Although Guerra argues that she need not show that she relied on the
 2   misrepresentation in order to assert her deceptive trade practices claim, (ECF No. 71 at
 3   5), this position is contrary to the line of cases surrounding the NDTPA and is not
 4   supported by the language of the statute. See Del Webb, 652 F. 3d at 1153; Picus, 256
 5   F.R.D. at 658. As noted above, when alleging an affirmative misrepresentation was made
 6   to support a claim of deceptive trade practices, the law requires the claimant to allege
 7   reliance on the misrepresentation. Picus, 256 F.R.D. at 658.
 8         Guerra’s failure to allege any facts suggesting she knew of the representation or
 9   relied on the representation is fatal to her claim. The facts alleged by Guerra only show a
10   misrepresentation was made to Sally Beauty in 1999 – some 17 years before Guerra was
11   injured. (ECF No. 68). Rather, Guerra’s proposed SAC only alleges the gate itself caused
12   her harm. (ECF Nos. 1, 68). This alleged harm is only tangentially related to the words in
13   an information brochure provided to her employer 17 years before the injury. Without
14   Guerra knowing what Raspitan claimed the weight of the gate to be, she cannot be a victim
15   of the misrepresentation. Therefore, even assuming all of Guerra’s factual allegations to
16   be true, the claim fails to allege any facts that would suggest Guerra has standing under
17   NRS 41.600(1). See Del Webb, 652 F. 3d at 1153.
18          Due to Guerra’s lack of standing to bring a claim, allowing the amendment would
19   be futile. Carrico, 656 F.3d at 1008. Therefore, the motion for leave to file a second
20   amended complaint must be denied.
21   III. Conclusion
22         IT IS THEREFORE ORDERED that Guerra’s motion for leave to file seconded
23   amended complaint (ECF No. 68) is DENIED.
24   DATED: September 9, 2020.
25
26
                                               ______________________________________
27                                             UNITED STATES MAGISTRATE JUDGE

28
                                                 6
